Hall, Justice.
Review of the record shows that appellant (former husband) failed to carry the burden/of showing that his alimony and child support arrearages, dating back to 1975, did not constitute wilful contempt of the trial court’s final judgment and decree of divorce. See Brown v. Brown, 237 Ga. 122 (227 SE2d 14) (1976).
Similarly, appellant has failed to carry the burden of showing present inability to pay.
The remaining enumerations of error are without merit.

Judgment affirmed.


All the Justices concur.